Title: From George Washington to James Randolph Reid, 27 December 1781
From: Washington, George
To: Reid, James Randolph


                        
                            Sir
                            Philadelphia 27th Decr 1781
                        
                        In reply to your application for leave of absence, I must Observe, that Genl Hazen when last in Town
                            signified to me his intentions of applying for permission to go to the Eastward about the middle of January, upon business
                            that required his personal attendance, and that Lt. Colo. Antill would also wish to be indulged in Visiting his family in
                            the course of the Winter. Considering these Circumstances should I fully comply with your request the post of Lancaster
                            might be too destitute of field officers to have the necessary duty properly discharged, I can
                            therefore only grant you leave of absence untill the Gentlemen abovementioned leave the Post when upon your being inform’d
                            of it I should wish you to join & do duty with the Regt. If these Circumstances should not take place &
                            there will be a sufficient No. of officers with the troops I have no Objection to your Visiting your friends for the Terms
                            mentioned. I am Sir with esteem Your most Obedt Humble Servt
                        
                            G.W.

                        
                    